[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 50 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 51 
                        ON PETITION FOR REHEARING
April 25, 1938.
Good cause appearing therefor, it is ordered that the various petitions for rehearing filed herein be and they are hereby granted.
It is further ordered that the case be set down for argument on Wednesday, May 25, 1938, at 10 a.m.
                              ON REHEARING
November 26, 1938.           84 P.2d 489.